[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: PLAINTIFF FORD CONSUMER FINANCE COMPANY, INC.'SAFFIDAVIT OF DEBT FILED JULY 2, 1996
The court, after examining the facts contained in the military service affidavit filed the plaintiff Ford Consumer Finance Company, Inc., finds that the defendant Samuel Sorensen is not in the military service. Further, the court after examining said plaintiff's affidavit of debt finds that there is presently due and owing from said defendant, Samuel Sorensen, to the CT Page 5149-BBBBB plaintiff, Ford Consumer Finance Company, Inc., the sum of $120,827.31, payment of which is in default.
Therefore, it is adjudged that the plaintiff, Ford Consumer Finance Company, Inc., recover of the defendant, Samuel Sorensen, the sum of $120,827.31 together with a reasonable attorney's fee in the amount of $9,500.
Said judgment shall enter together with costs of suit.
WEST, J.